PER CURIAM.
The Taylor’s services were of substantial character and not unattended by danger. True, the fire boat arrived in 20 minutes and had no difficulty in putting out what was left of the fire, and we have no doubt that she could have done as much, had the Taylor never appeared. Yet the condition of the barges and the launch at the end of that 20 minutes would have been very different; they might have been altogether destroyed. Again, in boarding the nearer barge, the crew could not tell whether she would explode or not; and, indeed, even an explosion on the further barge, which in fact had a gasoline tank, would have exposed ■them to great peril. These circumstances justify a larger award than the claimant concedes. Moreover, the percentages proper where larger values are involved cannot be applied here.
On the other hand, $3,000 appears to us too large an award, considering the values of both the salvor and the salved. The largest sum permissible, in our judgment, was $1,000.
Decree modified, by reducing the award to $1,000.